Case: 3:20-cv-00267-BYP Doc #: 10 Filed: 08/11/21 1 of 2. PageID #: 1399




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 GEORGE BARTULICA,                               )
                                                 )     CASE NO. 3:20CV0267
                                                 )
                Petitioner,                      )
                                                 )     JUDGE BENITA Y. PEARSON
                v.                               )
                                                 )
 KAREN VOLZ,1 et al.,                            )
                                                 )     MEMORANDUM OF OPINION
                Respondents.                     )     AND ORDER


        Petitioner George Bartulica filed an Amended Petition for a Writ of Habeas Corpus

 pursuant to 28 U.S.C. § 2254 (ECF No. 2) alleging two (2) grounds for relief which challenge the

 constitutional sufficiency of his conviction in Erie County, Ohio Court of Common Pleas Case

 No. 2015 CR 0358. Petitioner was found guilty following a jury trial of one count of assault, two

 counts of felonious assault, and one count of tampering with the evidence. Bartulica was

 sentenced to 120 days in the Erie County Jail, which was suspended, and placed on a five-year

 term of community control. The case was referred to Magistrate Judge Thomas M. Parker for

 preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2.

 On July 26, 2020, the magistrate judge issued a Report and Recommendation (ECF No. 9). In his

 Report, the magistrate judge recommends that the Court deny the habeas petition because (1) the

 Court does not have jurisdiction to consider whether there was sufficient evidence to prove that

 Petitioner’s knife was – or was used as – a deadly weapon (ECF No. 9 at PageID #: 1389), (2)


        1
           Respondent Karen Volz filed an Answer/Return of Writ (ECF No. 6) in which
 her last name was spelled “Voltz.”
Case: 3:20-cv-00267-BYP Doc #: 10 Filed: 08/11/21 2 of 2. PageID #: 1400




 (3:20CV0267)

 Bartulica’s evidence sufficiency claim regarding whether there was evidence that he acted

 knowingly fails on the merits (ECF No. 9 at PageID #: 1389-93), and (3) Petitioner’s police

 sergeant “expert” testimony claim is noncognizable because it raises only issues of state law

 (ECF No. 9 at PageID #: 1393-96).

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the Report were, therefore, due on August 9,

 2021. Neither party has timely filed objections. Therefore, the Court must assume that the

 parties are satisfied with the magistrate judge’s recommendations. Any further review by this

 Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and

 Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50

 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 George Bartulica’s Amended Petition for a Writ of Habeas Corpus will be dismissed.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

 could not be taken in good faith, and that there is no basis upon which to issue a certificate of

 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



        IT IS SO ORDERED.


  August 11, 2021                                /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge


                                                   2
